DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 16-23 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/189762 to Sinapi et al. (“Sinapi”), an English translation of which is US 2015/0191391 and is referred-to herein, in view of US 6,849,308 to Speakman et al. (“Speakman”) and US 2014/0045966 to Motofuji et al. (“Motofuji”).
	With regard to Claim 16, Sinapi teaches a method of making an etched glass article comprising the steps of jetting UV-curable ink via an inkjet on a glass surface, curing the ink, etching surfaces of the glass not masked by the cured ink layer, and solubilizing the cured ink layer in an aqueous solution (see Abstract; FIG. 1; ¶¶ [0019], [0041], [0054]).  Sinapi teaches using an aqueous detergent for removal of the cured UV ink without particular limitation; however the reference does not expressly teach an alkaline solution.  Speakman is similarly directed to methods of providing etch masks using UV-curable ink, and teaches removal of cured ink layers via an alkaline solution (see Abstract; Col. 5, Lns. 12-19; Col. 28, Lns. 16-20).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed an aqueous alkaline solution for cured ink removal in the method of Sinapi, as taught by Speakman, with a reasonable expectation of success.
	Sinapi teaches hydrolysable polyfunctional monomers (see ¶¶ [0036]-[0038]; Example 3).  Sinapi and Speakman do not particularly limit the UV-curable compositions; however the references do not expressly teach monomers with the claimed features.  Motofuji is similarly directed to photocurable compositions and uses therefor, and teaches depositing an alkaline-soluble photoresist pattern via inkjet wherein the photoresist comprises one or more radical initiators, and one or more polymerizable compounds such as 2-methacryloyloxyethylsuccinic acid and additives including ethylene glycol monomer and methacryloylmorpholine (see ¶¶ [0031], [0033], [0039], [0131]-[0134], [0137]-[0142], [0176], [0268], [0420]).  According to Motofuji, the compositions disclosed thereby feature improved transparency and adhesion (see ¶ [0034]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a hydrolysable polyfunctional composition such as that taught by Motofuji in the method of Sinapi in order to realize the advantages indicated by Motofuji.
	With regard to Claim 17, Speakman teaches stripping using the same alkaline solutions as those disclosed by the instant Specification, i.e. - sodium or potassium hydroxide (see Speakman at Col. 28, Lns. 16-20).  Further, it is otherwise obvious to optimize processes such as those of Sinapi and Speakman by reducing the duration of process steps in order to improve process throughput.
	With regard to Claim 18, Speakman teaches using UV LEDs for curing (see Col. 4, Lns. 40-49).
	With regard to Claim 19, Sinapi teaches drying the jetted ink (see ¶ [0033]).  The reference does not expressly teach the claimed duration between jetting and curing; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have waited at least the claimed duration in the process of Sinapi in order to ensure drying of the ink as taught.
	With regard to Claim 20, Sinapi teaches drying to evaporate solvents present in the ink composition (see ¶ [0033]); however the reference does not expressly teach heating.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted a heating step in the method of Sinapi in order to expedite drying and evaporation as taught by the reference.
	With regard to Claim 21, Sinapi teaches glass sheet substrates (see ¶ [0028]).
	With regard to Claims 22-23, Sinapi teaches jetting from multiple inkjet heads and inclusion of dyes and/or pigments in the curable composition (see Abstract; ¶¶ [0019], [0040]-[0041]).
Response to Arguments
Applicant’s arguments filed 05 April 2022 have been fully considered and are persuasive.  Upon further consideration, new grounds of rejection are made in view of Motofuji.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715